Case 3:19-cv-21248-BRM-LHG Document 51-4 Filed 06/22/20 Page 1 of 3 PageID: 842



  Ira M. Schulman (admitted pro hac vice)
  Emily D. Anderson
  SHEPPARD, MULLIN, RICHTER &
  HAMPTON LLP
  30 Rockefeller Plaza
  New York, New York 10112
  Telephone: (212) 653-8700
  Facsimile: (212) 653-8701


                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

  THE TRUSTEES OF PRINCETON
  UNIVERSITY,
               Plaintiff,

                              v.                            Civil Action No. 3:19-cv-21248 (BRM)(LHG)

  TOD WILLIAMS BILLIE TSIEN
  ARCHITECTS, LLP; JACOBS
  ARCHITECTS/ENGINEERS, INC.; and                           Motion Date: July 6, 2020
  JACOBS CONSULTANCY INC.,

                          Defendants.                       Document Electronically Filed

  ------------------------------------------------------
  TOD WILLIAMS BILLIE TSIEN
  ARCHITECTS, LLP,

                         Third-Party Plaintiff,

                              v.

  ARUP USA, INC. and F.J. SCIAME
  CONSTRUCTION COMPANY, INC.

                         Third-Party Defendants.



                                        CERTIFICATE OF SERVICE

          I hereby certify that on June 22, 2020, I caused true and correct copies of Third-Party

 Defendant F.J. Sciame Construction Co., Inc. (“Sciame”): (i) Memorandum of Law in



 SMRH:4844-4899-6289.1                                     -1-
Case 3:19-cv-21248-BRM-LHG Document 51-4 Filed 06/22/20 Page 2 of 3 PageID: 843



 Opposition to Jacobs Architects/Engineers, Inc. and Jacobs Consultancy, Inc.’s Motion to

 Supplement and/or Amend, and (ii) the Declaration of Emily D. Anderson, dated June 22, 2020,

 with exhibits, to be served by the Court’s electronic case filing system upon the following

 counsel of record:

  THOMPSON BECKER, L.L.C.                          FOX ROTHSCHILD LLP
  John M. Becker, Esq.                             Jeffrey M. Pollock, Esq.
  Ten Melrose Avenue                               Princeton Pike Corporate Center
  Woodcrest Pavilion, Suite 400                    997 Lenox Drive
  Cherry Hill, New Jersey 08003                    Lawrenceville, NJ 08648
  jbecker@thompsonbeckerlaw.com                    jmpollock@foxrothschild.com

  BURNS WHITE LLC                                  FOX ROTHSCHILD LLP
  Brian D. Pagano, Esq.                            Sarah B. Biser, Esq,
  457 Haddonfield Road, Suite 510                  101 Park Ave., 17th Floor
  Cherry Hill, NJ 08002                            New York, NY 10178
  bdpagano@burnswhite.com                          sbiser@foxrothschild.com

  Attorneys for Defendant/Third-Party Plaintiff, Attorneys for Plaintiff
  Tod Williams Billie Tsien Architects, LLP      The Trustees of Princeton University

  ZETLIN & DE CHIARA, LLP                          RIKER DANZIG SCHERER HYLAND &
  Loryn P. Riggiola, Esq.                          PERRETTI LLP
  80 Bloomfield Avenue                             Stuart Lederman, Esq.
  Caldwell, New Jersey 07006                       Cristin Mary Boyle, Esq.
  lriggiola@zdlaw.com                              Headquarters Plaza
                                                   One Speedwell Avenue
  Attorneys for Third- Party Defendant ARUP,       Morristown, New Jersey 07962-1981
  USA, Inc                                         slederman@riker.com
                                                   cboyle@riker.com

                                                   Attorneys for Defendants Jacobs
                                                   Architects/Engineers, Inc. and Jacobs
                                                   Consultancy Inc.



     Dated: New York, New York                            Respectfully submitted,
            June 22, 2020
                                                           s/ Emily D. Anderson
                                                          Ira M. Schulman (admitted pro hac vice)
                                                          Emily D. Anderson
                                                          SHEPPARD, MULLIN, RICHTER &


 SMRH:4844-4899-6289.1                          -2-
Case 3:19-cv-21248-BRM-LHG Document 51-4 Filed 06/22/20 Page 3 of 3 PageID: 844



                                             HAMPTON LLP
                                             30 Rockefeller Plaza
                                             New York, New York 10112
                                             Telephone: (212) 653-8700
                                             Facsimile: (212) 653-8701
                                             Email: ISchulman@sheppardmullin.com
                                                     EManderson@sheppardmullin.com
                                             Attorneys for Third-Party Defendant
                                             F.J. Sciame Construction Co., Inc.




 SMRH:4844-4899-6289.1                -3-
